DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 9 and 17 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  Claims 9 and 17 recite the claimed features of “wherein the format is determined as a function of whether a subframe including the SCI includes the sidelink data…determines a first format for transmitting the SCI when the sidelink data  is transmitted in the subframe in which the SCI is transmitted, the first format not including a timing advance field, and …determines a second format for transmitting the SCI when the sidelink data is transmitted in a subframe that is different from the subframe in which the SCI is transmitted, the second format including the timing advance field” which were not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
The Specification filed 01/19/2021 (Pub. No.: US 2021/0144730 A1) describes the following paragraphs (also refer to Figure 4) with respect to “format”, “SCI”, and “timing advance” as recited in claims 1 and 17. 
first option, the format of the multiplexed SA message may be the same as that of said another SA message transmitted in the first SA period, which may be referred to as the normal SA message hereinafter. For example, the Sidelink Control Information (SCI) format 0 may be reused.
[0042] In a second option, the format of the multiplexed SA message may be more simplified as compared to that of the normal SA message. For example, a resource allocation field in the normal SA message may be removed or reduced in size, since the position of the multiplexed SA message may reflect the position of the data.
[0043] For another example, a timing advance field in the normal SA message may be removed, since the data and the multiplexed SA message are operated in the same data resource, that is, they use the same timing advance. Particularly, the transmitter may be operative to transmit the transmission information using a downlink timing which is based on reception timing from another wireless device and has not timing advance, in both an eNode B scheduling transmission, like the mode 1 transmission in the D2D network, and a UE autonomous scheduling transmission, like the mode 2 transmission in the D2D network. Alternatively, in case of the eNode B scheduling transmission and V2X is operated in cellular carrier, a timing advance may be applied to the first SA period.
In other words, the Specification describes the format of a SA multiplexed message that is transmitted in a first SA period and whether the format of a SA multiplexed message is the wherein the format is determined as a function of whether a subframe including the SCI includes the sidelink data” and there is no mention of determining a SCI format (ex: first format, second format) for transmitting SCI when the sidelink data is transmitted in the same subframe (not include a timing advance field) or a different subframe (to include a timing advance field) in which the SCI is transmitted.  


Allowable Subject Matter
	According to a prior art search on the claimed invention, Kalhan (Pub. No.: US 2017/0118765) discloses an invention where a transmitting user equipment (UE) device transmits scheduling assignment information within a scheduling assignment region of a physical channel structure.  Figure 7A shows a transmitting UE device transmits a scheduling assignment 702 within scheduling assignment region 704 of a subframe in the unlicensed frequency band 402.  The scheduling assignment 702 provides communication resource information that at least identifies communication resources 706 that are assigned for D2D data 708 transmission from the transmitting UE device.  Within subframe K+1, the scheduling assignment 702 and D2D data 708 are transmitted and subframe K contains no transmission (see paragraphs 0045 – 0046, also see Figures 7B and 7C).  Kalhan is silent with the inclusion of a timing advance field within the subframes with respect to the scheduling of the scheduling assignment 702.   
	RO et al. (Pub. No.: US 2016/0278120) disclose a device-to-device (D2D) communication method of a receiving terminal includes: receiving, from a transmitting terminal, 
	The cited prior arts, taken alone or in combination, do not disclose the claimed limitations as recited in claims 9 and 17 when considering each claim individually as a whole.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571) 270-5139.  The examiner can normally be reached on Monday to Friday, from 7:30 am to 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on ((571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473